FILED
                                                      United States Court of Appeals
                                                              Tenth Circuit

                                                             June 16, 2015
                                    PUBLISH              Elisabeth A. Shumaker
                                                             Clerk of Court
                   UNITED STATES COURT OF APPEALS

                              TENTH CIRCUIT


UTE INDIAN TRIBE OF THE
UINTAH AND OURAY
RESERVATION,

     Plaintiff–Counterclaim Defendant–
     Appellant/Cross-Appellee,

v.

STATE OF UTAH; DUCHESNE
COUNTY, a political subdivision of
the State of Utah,

     Defendants–Counterclaimants–
     Appellees in No. 14-4028 and
     Defendants–Counterclaimants in
     No. 14-4031,
                                              Nos. 14-4028 and 14-4031
UINTAH COUNTY, a political
subdivision of the State of Utah,

     Defendant–Counterclaimant–
     Third-Party Plaintiff–Appellee/
     Cross-Appellant,

ROOSEVELT CITY, a municipal
corporation; DUCHESNE CITY, a
municipal corporation; MYTON, a
municipal corporation,

     Defendants,

BRUCE IGNACIO, Chairman of the
Ute Tribal Business Committee, in his
official capacity,
      Defendant–Third-Party Defendant,

and

BUSINESS COMMITTEE FOR THE
UTE TRIBE OF THE UINTAH AND
OURAY RESERVATION; GORDON
HOWELL, Chairman of the Business
Committee; RONALD J. WOPSOCK,
Vice Chairman of the Ute Tribal
Business Committee, in his official
capacity; STEWART PIKE, member
of the Ute Tribal Business Committee,        Nos. 14-4028 and 14-4031
in his official capacity; TONY                      (continued)
SMALL, member of the Ute Tribal
Business Committee, in his official
capacity; PHILIP CHIMBURAS,
member of the Ute Tribal Business
Committee, in his official capacity;
PAUL TSOSIE, Chief Judge of the
Ute Tribal Court, in his official
capacity; WILLIAM REYNOLDS,
Judge of the Ute Tribal Court, in his
official capacity,

      Third-Party Defendants.



UTE INDIAN TRIBE OF THE
UINTAH AND OURAY
RESERVATION, Utah, a federally
recognized Indian Tribe,

      Plaintiff–Appellant,                         No. 14-4034

v.

STATE OF UTAH; WASATCH
COUNTY, a political subdivision of

                                         2
 the State of Utah; GARY HERBERT,
 in his capacity as Governor of Utah;
 SEAN D. REYES, in his capacity as
 Attorney General of Utah; SCOTT
 SWEAT, in his capacity as County
 Attorney for Wasatch County, Utah;
 TYLER J. BERG, in his capacity as
 Assistant County Attorney for                          No. 14-4034
 Wasatch County, Utah,                                  (continued)

     Defendants–Appellees.


 UINTAH COUNTY,

     Amicus Curiae.


                Appeal from the United States District Court
                           for the District of Utah
         (D.C. Nos. 2:75-CV-00408-BSJ and 2:13-CV-01070-DB-DBP)


Frances C. Bassett and Jeffrey S. Rasmussen (Sandra L. Denton, Thomas W.
Fredericks, Todd K. Gravelle, Matthew J. Kelly, and Jeremy J. Patterson with
them on the briefs) of Fredericks Peebles & Morgan LLP, Louisville, Colorado,
for the Ute Indian Tribe of the Uintah and Ouray Reservation.

Parker Douglas, Utah Federal Solicitor (Randy S. Hunter and Katharine H.
Kinsman, Assistant Utah Attorneys General, and Bridget Romano, Utah Solicitor
General, with him on the briefs), Salt Lake City, Utah, for the State of Utah, Gary
Herbert, and Sean D. Reyes.

Jesse C. Trentadue (Britton R. Butterfield, Carl F. Huefner, and Noah M.
Hoagland, with him on the briefs) of Suitter Axland, PLLC, Salt Lake City, Utah,
for Duchesne County, Wasatch County, Scott Sweat, and Tyler J. Berg.

E. Blaine Rawson of Ray Quinney & Nebeker P.C., Salt Lake City, Utah
(Greggory J. Savage, Matthew M. Cannon, and Calvin R. Winder of Ray Quinney
& Nebeker, Salt Lake City, Utah, and G. Mark Thomas, Uintah County Attorney,

                                         3
and Jonathan A. Stearmer, Chief Deputy Uintah County Attorney–Civil, Vernal,
Utah, with him on the briefs), for Uintah County.


Before HARTZ, GORSUCH, and MORITZ, Circuit Judges.


GORSUCH, Circuit Judge.


      In our layered system of trial and appellate courts everyone’s assured at

least two chances to air a grievance. Add to this the possibility that a lawsuit

might bounce back to the trial court on remand or even rebound its way to appeal

yet again — or the possibility that an issue might win interlocutory review — and

the opportunities to press a complaint grow abundantly. No doubt our complex

and consuming litigation wringer has assumed the shape it has so courts might

squeeze as much truth as possible out of the parties’ competing narratives. But

sooner or later every case must come to an end. After all, that’s why people bring

their disputes to court in the first place: because the legal system promises to

resolve their differences without resort to violence and supply “peace and repose”

at the end of it all. S. Pac. R.R. Co. v. United States, 168 U.S. 1, 49 (1897). For

a legal system to meet this promise, of course, both sides must accept — or, if

need be, they must be made to respect — the judgments it generates. Most people

know and readily assent to all this. So it’s pretty surprising when a State and

several of its counties need a reminder. But that’s what this appeal is all about.



                                         4
                                           *

      Nearly forty years ago the Ute Tribe filed a lawsuit alleging that Utah and

several local governments were unlawfully trying to displace tribal authority on

tribal lands. After a decade of wrangling in the district court and on appeal, this

court agreed to hear the case en banc. In the decision that followed, what the

parties refer to as Ute III, the court ruled for the Tribe and rejected Utah’s claim

that congressional action had diminished three constituent parts of Ute tribal

lands — the Uncompahgre Reservation, the Uintah Valley Reservation, and

certain national forest areas. See Ute Indian Tribe v. Utah, 773 F.2d 1087, 1093

(10th Cir. 1985) (en banc). When the Supreme Court then denied certiorari, that

“should have been the end of the matter.” United States’ Mem. in Supp. of Ute

Indian Tribe’s Mot. for Injunctive Relief 3, Supplemental App. 8 (Nov. 23, 1992).

      It wasn’t. Instead, state officials chose “to disregard the binding effect of

the Tenth Circuit decision in order to attempt to relitigate the boundary dispute in

a friendlier forum.” Id. As a vehicle for their effort, they decided to prosecute

tribal members in state court for conduct occurring within the tribal boundaries

recognized by Ute III. This, of course, the State had no business doing. Ute III

held the land in question to be “Indian country.” See 773 F.3d at 1093; 18 U.S.C.

§ 1151 (defining “Indian country”). And within Indian country, generally only

the federal government or an Indian tribe may prosecute Indians for criminal

offenses. See DeCoteau v. Dist. County Court, 420 U.S. 425, 427 & n.2 (1975);

                                           5
Solem v. Bartlett, 465 U.S. 463, 465 n.2 (1984). True, states sometimes may

prosecute “crimes by non-Indians against non-Indians and victimless crimes by

non-Indians.” Bartlett, 465 U.S. at 465 n.2 (citation omitted). But unless

Congress provides an exception to the rule — and it hasn’t here — states possess

“no authority” to prosecute Indians for offenses in Indian country. Cheyenne-

Arapaho Tribes v. Oklahoma, 618 F.2d 665, 668 (10th Cir. 1980); 18 U.S.C.

§ 1162 (allowing certain states but not Utah to exercise jurisdiction over crimes

committed by Indians in Indian country).

      Disregarding all of this, state officials proceeded with their prosecutions

anyway and soon one wended its way to the Utah Supreme Court. Declining to

acknowledge or abide “traditional . . . principles of comity, . . . res judicata and

collateral estoppel,” the State argued that the very same congressional actions Ute

III said did not diminish tribal territory did diminish at least a part of the Uintah

Valley Reservation. United States’ Mem., supra, at 4, Supplemental App. 9. And

with this much at least the Utah Supreme Court eventually agreed. See State v.

Perank, 858 P.2d 927 (Utah 1992); State v. Hagen, 858 P.2d 925 (Utah 1992).

Then the United States Supreme Court — despite having denied review in Ute III

and despite the fact the mandate in that case had long since issued — granted

certiorari and agreed too. See Hagen v. Utah, 510 U.S. 399, 421-22 (1994).

      This strange turn of events raised the question: what to do with the

mandate of Ute III? Keeping it in place could leave the United States Supreme

                                           6
Court’s decision in Hagen to control only cases arising from Utah state courts and

not federal district courts, a pretty unsavory possibility by anyone’s reckoning.

So in a decision the parties call Ute V, this court elected to recall and modify Ute

III’s mandate. See Ute Indian Tribe v. Utah, 114 F.3d 1513, 1527-28 (10th Cir.

1997). Because Hagen addressed the Uintah Valley Reservation, Ute V deemed

that particular portion of Ute tribal lands diminished — and diminished according

to the terms Hagen dictated. So much relief was warranted, this court found, to

“reconcile two inconsistent boundary determinations and to provide a uniform

allocation of jurisdiction among separate sovereigns.” Id. at 1523.

      Naturally, the State wanted more. It asked this court to extend Hagen’s

reasoning to the national forest and Uncompahgre lands and hold them diminished

too. But Ute V rejected this request. Upsetting a final decision by recalling and

modifying a mandate is and ought to be a rare and disfavored thing in a legal

system that values finality. Id. at 1527. Though such extraordinary relief might

have been warranted to give meaning to Hagen’s holding, Ute V explained, it

wasn’t warranted to extend Hagen’s reasoning to new terrain — even if doing so

might happen to achieve a “more accurate” overall result. Id. at 1523. After all,

by this point the parties’ litigation was so old it had come of age and Ute III itself

had been settled for years. “If relitigation were permitted whenever it might

result in a more accurate determination, in the name of ‘justice,’ the very values

served by preclusion would be quickly destroyed.” Id. (quoting 18 Charles A.

                                           7
Wright et al., Federal Practice and Procedure § 4426, at 265 (1981)). Following

this court’s decision in Ute V, the Supreme Court again denied certiorari and,

really, that should have been the end of it.

      But as you might have guessed by now, the State and its counties are back

at it. Just as they did in the 1990s, they are again prosecuting tribal members in

state court for offenses occurring on tribal lands — indeed, on the very lands Ute

V said remain Indian country even after Hagen. Seeking to avoid a replay of the

“jurisdictional chaos” the State invited the last time around, United States’ Mem.,

supra, at 4, Supplemental App. 9, this time the Tribe filed suit in federal court.

As clarified at oral argument, the Tribe seeks from this suit a permanent

injunction prohibiting the State and its counties from pursuing criminal

prosecutions of Indians in state court for offenses arising in areas declared by Ute

III and V to be Indian country — and prohibiting the State and its subdivisions

from otherwise relitigating matters settled by those decisions. Toward these ends

and as an initial matter, the Tribe asked the district court for a preliminary

injunction against the State, Wasatch County, and various officials to halt the

prosecution of a tribal member, Lesa Jenkins, in Wasatch County Justice Court

for alleged traffic offenses in the national forest area that Ute III and V

recognized as Indian country. A sort of test case, if you will. In return, the State

and Uintah and Duchesne Counties fired off counterclaims of their own alleging

that the Tribe has somehow improperly infringed on their sovereignty.

                                           8
          Before us now are three interlocutory but immediately appealable collateral

orders this latest litigation has spawned. The first addresses the Tribe’s request

for a preliminary injunction. The latter two address claims of immunity: the

Tribe’s claim of immunity from the counterclaims and Uintah County’s claim of

immunity from the Tribe’s suit. In all three decisions the district court denied the

requested relief. But, as it turns out, the Tribe’s arguments on all three points are

well taken: the district court should have issued a preliminary injunction and

must do so now; the Tribe is shielded by sovereign immunity; and Uintah County

is not.

                                            *

          We begin with the Tribe’s motion for a preliminary injunction barring the

State and Wasatch County from prosecuting Ms. Jenkins in state court. In one

sentence and without elaboration, the district court held that the Tribe failed to

demonstrate that it would suffer an irreparable harm without an injunction and

denied relief on that basis alone.

          We cannot agree. The Tenth Circuit has “repeatedly stated that . . . an

invasion of tribal sovereignty can constitute irreparable injury.” Wyandotte

Nation v. Sebelius, 443 F.3d 1247, 1255 (10th Cir. 2006). In Wyandotte Nation

itself, this court upheld a preliminary injunction preventing Kansas from

enforcing state gaming laws on a tract of tribal land because of the resulting

infringement on tribal sovereignty. Id. at 1254-57; see also Prairie Band of

                                            9
Potawatomi Indians v. Pierce, 253 F.3d 1234, 1250-51 (10th Cir. 2001). And we

can divine no reason or authority that might justify a different result here, where

the invasion of tribal sovereignty is so much greater.

      Indeed, the harm to tribal sovereignty in this case is perhaps as serious as

any to come our way in a long time. Not only is the prosecution of Ms. Jenkins

itself an infringement on tribal sovereignty, but the tortured litigation history that

supplies its backdrop strongly suggests it is part of a renewed campaign to undo

the tribal boundaries settled by Ute III and V. Neither do the defendants’ briefs

offer any reason to hope otherwise. The State supplies just two conclusory

paragraphs in defense of the district court’s conclusory irreparable injury

conclusion. And when it comes to the Tribe’s charge that the State is reviving its

efforts to undo tribal boundaries, the State simply brushes off the worry as

“speculative.” But there’s nothing speculative about Utah’s past disregard of this

court’s decisions and nothing speculative about the fact Ms. Jenkins’s prosecution

amounts to the same thing now. For its part, Wasatch County exhibits even less

subtlety about its intentions, going so far as to argue that the Tribe may not

exercise authority over any lands in Utah because (in part) the State was once “a

separate, independent nation, the State of Deseret” with “its own Constitution”

that didn’t recognize Indian lands or tribal authority. Wasatch Appellees’ Br. 10-

11. Never mind Ute III and V. And never mind the United States Constitution

and the authority that document provides the federal government to regulate

                                          10
Indian affairs. On the record before us, there’s just no room to debate whether

the defendants’ conduct “create[s] the prospect of significant interference with

[tribal] self-government” that this court has found sufficient to constitute

“irreparable injury.” Prairie Band, 253 F.3d at 1250-51 (second alteration in

original) (internal quotation marks omitted). By any fair estimate, that appears to

be the whole point and purpose of their actions.

      What about the other considerations that traditionally inform preliminary

injunction proceedings — the merits, the parties’ claimed and competing harms,

and the public interest? See id. at 1246. The State and County say these elements

support them and provide alternative grounds on which we might affirm the

district court and deny the Tribe’s request for a preliminary injunction. But it

turns out the district court didn’t rest its decision on these other grounds for good

reason.

      Take the merits. At the risk of repetition, no one disputes that Ms. Jenkins

is an enrolled member of the Tribe, that she is being prosecuted in Utah state

court by local officials, or that her alleged offenses took place within the

reservation boundaries established in Ute III and V. As we’ve seen too, it’s long

since settled that a state and its subdivisions generally lack authority to prosecute

Indians for criminal offenses arising in Indian country. See supra at 5-6. To be

sure, and as the defendants point out, Ms. Jenkins was stopped and cited for

committing a traffic offense on a right-of-way running through Indian lands. But

                                          11
both federal statutory law and Ute V expressly hold — and the defendants

themselves don’t dispute — that “rights-of-way running through [a] reservation”

are themselves part of Indian country. 18 U.S.C. § 1151; Ute V, 114 F.3d at

1529. Of course, and as the State and County also observe, states may exercise

civil jurisdiction over non-Indians for activities on rights-of-way crossing Indian

country. See Strate v. A-1 Contractors, 520 U.S. 438, 442 (1997). And they may,

in certain circumstances, enter Indian lands to investigate off-reservation crimes.

See Nevada v. Hicks, 533 U.S. 353, 366 (2001). But these observations are beside

the point as well, for the preliminary injunction request in this case concerns only

the criminal prosecution of Indians in state court for crimes committed in Indian

country. In the end, then, the defendants offer no legal authority for their

position and face a considerable and uniform body of authority stacked against it.

Any consideration of the merits would seem to favor the Tribe — and favor it

strongly.

      Lacking a viable legal argument the defendants reply with a policy concern.

The Tribe’s position, they say, would require state officers patrolling rights-of-

way to engage in racial profiling because they would have to hazard a guess about

whether a driver is or isn’t an Indian before pulling her over. But even assuming

the relevance of this concern, it is misplaced. After all, officers could just as

easily (and lawfully) inquire into a motorist’s tribal membership after she is

stopped for a suspected offense. See United States v. Patch, 114 F.3d 131, 133-


                                          12
34 (9th Cir. 1997). Indeed, it seems Utah’s law enforcement agencies are already

doing just that. See Jones v. Norton, 3 F. Supp. 3d 1170, 1192 (D. Utah 2014).

And, in any event, the Tribe’s preliminary injunction request doesn’t complain

about Ms. Jenkins’s stop, but seeks only to halt her continued prosecution now

that the State and County know she’s a tribal member. 1

       That brings us to the last two elements of the preliminary injunction test: a

comparison of the potential harms that would result with and without the

injunction and a consideration of public policy interests. Prairie Band, 253 F.3d

at 1250. Here again there’s no question who has the better of it. On the Tribe’s

side of the ledger lies what this court has described as the “paramount federal

policy” of ensuring that Indians do not suffer interference with their efforts to

“develop . . . strong self-government.” Seneca-Cayuga Tribe v. Oklahoma ex rel.

Thompson, 874 F.2d 709, 716 (10th Cir. 1989); see also Prairie Band, 253 F.3d at

1253. Against this, the State and Wasatch County argue an injunction would

impede their ability to ensure safety on public rights-of-way. But this concern “is

not as portentous as [they] would have it.” Prairie Band, 253 F.3d at 1253. It

isn’t because nothing in the requested temporary injunction would prevent the

   1
      Similarly, the State and County raise the possibility that Ms. Jenkins’s
alleged offenses (driving without an ignition interlock, for example) are
“continuing” offenses that might have occurred both on and off tribal lands. But
whatever other problems this argument might confront, it fails on its facts. It’s
undisputed that Ms. Jenkins stands charged in state court for conduct that
occurred within tribal lands and no one has pointed to any evidence in the record
indicating that any part of the offense continued off-reservation.

                                         13
State and County from patrolling roads like the ones on which Ms. Jenkins was

stopped, from stopping motorists suspected of traffic offenses to verify their tribal

membership status, from ticketing and prosecuting non-Indians for offenses

committed on those roads, from referring suspected offenses by Indians to tribal

law enforcement, or from adjudicating disputes over the Indian status of accused

traffic offenders when meaningful reasons exist to question that status. Instead,

the temporary injunction would simply prohibit the State and County from

prosecuting Ms. Jenkins and perhaps other tribal members for offenses in Indian

country — something they have no legal entitlement to do in the first place. In

this light, the defendants’ claims to injury should an injunction issue shrink to all

but “the vanishing point.” Seneca-Cayuga, 874 F.2d at 716.

      Though the traditional injunction considerations favor the Tribe, even this

doesn’t end the matter. Wasatch County (without support from the State) argues

that — whatever those considerations might suggest — the Anti-Injunction Act

forbids the issuance of any injunction in this case. The County notes, quite

rightly, that out of respect for comity and federalism the AIA usually precludes

federal courts from enjoining ongoing state court proceedings like Ms. Jenkins’s

Wasatch County prosecution. 28 U.S.C. § 2283. But this overlooks an important

exception to the rule: the AIA also expressly authorizes federal courts to enjoin

state proceedings when it’s necessary “to protect or effectuate” a previous federal

judgment. Id. This “relitigation exception,” as it’s called, allows “a federal court


                                          14
to prevent state litigation of an issue that previously was presented to and decided

by the federal court.” Chick Kam Choo v. Exxon Corp., 486 U.S. 140, 147

(1988). And that, of course, is exactly what the Tribe asks us to do here. In Ute

III and V this court held that certain national forest lands remain part of the

Tribe’s reservation — and thus Indian country. See Ute V, 114 F.3d at 1528-29;

Ute III, 773 F.2d at 1089-90. The prosecution of Ms. Jenkins seeks to reopen that

judgment and contest whether the same national forest lands, in which her alleged

traffic offenses occurred, are Indian country. So relief isn’t just called for under

traditional preliminary injunction principles, it’s statutorily authorized by the

AIA. Admittedly, the County tries to suggest that the current prosecution raises

at least one “new” issue — whether it possesses the authority to try Indians for

crimes on rights-of-way running through tribal lands. But this issue is no new

issue at all for, as we’ve seen, Ute V expressly resolved it. See supra at 11-12;

Ute V, 114 F.3d at 1529; 18 U.S.C. § 1151.

      Eventually accepting as it must that it really does want to relitigate settled

issues, the County replies that it’s entitled to do so because it wasn’t a party to

Ute III or V. But here we encounter another sort of problem. It’s not just parties

who are bound by prior decisions: those in privity with them often are too, and

counties are usually thought to be in privity with their states for preclusion




                                          15
purposes when the state has lost an earlier suit. 2 Of course “privity is but a

label,” but it is a useful label “convey[ing] the existence of a relationship

sufficient to give courts confidence that the party in the former litigation was an

effective representative of the current party’s interests.” Entek GRB, LLC v. Stull

Ranches, LLC, 763 F.3d 1252, 1258 (10th Cir. 2014). Many courts have already

applied these preclusion principles in the AIA context. 3 And the County offers no

reason to think it should be immune from their force and no reason to think Utah

failed to serve as an effective representative of its interests in Ute III and V. In

saying this much we don’t mean to exclude the possibility that a county and state

sometimes lack a sufficient identity of interests to warrant the application of

preclusion principles; we mean to suggest only that nobody has given us any

reason to think that possibility is realized here.

       Where the County fails with the AIA the State suggests it might succeed

with Younger v. Harris, 401 U.S. 37 (1971). As Utah observes, the AIA isn’t the

only legal authority that can induce a federal court to abstain from enjoining

ongoing state court proceedings: freestanding federalism principles, like those


   2
      See, e.g., County of Boyd v. US Ecology, Inc., 48 F.3d 359, 361-62 (8th Cir.
1995); Nash County Bd. of Ed. v. Biltmore Co., 640 F.2d 484, 493-97 (4th Cir.
1981); 18A Charles Alan Wright et al., Federal Practice and Procedure § 4458,
at 558-59 n.9 (2d ed. 2002) (collecting cases).
   3
       See, e.g., Vazquez v. Bridgestone/Firestone, Inc., 325 F.3d 665, 675-77 (5th
Cir. 2003); First Ala. Bank of Montgomery, N.A. v. Parsons Steel, Inc., 825 F.2d
1475, 1486 (11th Cir. 1987); Kerr-McGee Chem. Corp. v. Hartigan, 816 F.2d
1177, 1180 (7th Cir. 1987).

                                          16
embodied in Younger, often counsel the same course. But for Younger abstention

to apply, there must be “an ongoing state judicial . . . proceeding, the presence of

an important state interest, and an adequate opportunity to raise federal claims in

the state proceedings.” Seneca-Cayuga, 874 F.2d at 711. And the second of

these conditions is where Utah falters in this case because, again, it hasn’t

identified any legitimate state interest advanced by its attempt to relitigate

boundary decisions by prosecuting Indians for crimes in Indian country. Indeed,

much like the AIA, Younger doctrine expressly authorizes federal courts to enjoin

the relitigation of settled federal decisions in cases, like ours, of “proven

harassment.” Perez v. Ledesma, 401 U.S. 82, 85 (1971). And even absent a

campaign of relitigation, this court in Seneca-Cayuga held that where, as here,

states seek to enforce state law against Indians in Indian country “[t]he

presumption and the reality . . . are that federal law, federal policy, and federal

authority are paramount” and the state’s interests are insufficient “to warrant

Younger abstention.” 874 F.2d at 713-14. Neither does Utah offer any means by

which we might fairly distinguish or disregard the teachings of Younger, Perez, or

Seneca-Cayuga.

      With all the defendants’ efforts to defend the district court’s decision on

alternative grounds now fully explained and explored they seem to us to have

more nearly the opposite of their intended effect. We finish persuaded that all of

the traditional preliminary injunction factors favor not the defendants but the


                                          17
Tribe, that the federalism concerns embodied in the AIA and Younger do not

direct otherwise, and that a remand to the district court with instructions to enter

a preliminary injunction is warranted.

                                          *

      Only the two questions of sovereign immunity remain for resolution and

neither requires so much elaboration. We begin with the Tribe’s motion to

dismiss the counterclaims brought by Utah and Duchesne and Uintah Counties.

It’s long since settled that “an Indian tribe is subject to suit only where Congress

has authorized the suit or the tribe has waived its immunity.” Kiowa Tribe v.

Mfg. Techs., Inc., 523 U.S. 751, 754 (1998). This principle extends to

counterclaims lodged against a plaintiff tribe — even compulsory counterclaims.

Okla. Tax Comm’n v. Citizen Band Potawatomi Indian Tribe, 498 U.S. 505, 509-

10 (1991). And it applies with just as much force to claims or counterclaims

brought by states as by anyone else. See Michigan v. Bay Mills Indian Cmty., 134

S. Ct. 2024, 2031 (2014). No one before us suggests that Congress has authorized

the counterclaims here, so everything turns on whether the Tribe itself has waived

its immunity.

      The State and Counties argue that the Tribe did just that in three

agreements the parties signed in the aftermath of Ute V: the Disclaimer, Referral,

and Mutual Assistance Agreements, to use the parties’ shorthand. But we don’t

see how that’s the case. A tribe’s waiver of immunity must be expressed “clearly


                                          18
and unequivocally.” Nanomantube v. Kickapoo Tribe, 631 F.3d 1150, 1152 (10th

Cir. 2011). Yet the Referral Agreement expired by its own terms in 2008 and the

Tribe terminated the Disclaimer Agreement in 2011 — well before the defendants

brought their counterclaims. Neither do the State and Counties explain how these

agreements, even assuming they might once have authorized suit, continue to do

so much so long after they’ve expired. Instead, the defendants leave that

possibility to the court’s imagination — and that’s never a substitute for a clear

and unequivocal waiver of immunity.

      What about the Mutual Assistance Agreement? Far from waiving

immunity, it contains a section entitled “No Waiver of Sovereignty or Jurisdiction

Intended.” According to that provision, “no acquiescence in or waiver of claims

of rights, sovereignty, authority, boundaries, jurisdiction, or other beneficial

interests is intended by this Agreement,” and “no rights or jurisdiction shall be

gained or lost at the expense of the other parties to this Agreement.” Yes, the

State and Counties point to another section of the agreement that says “[o]riginal

jurisdiction to hear and decide any disputes or litigation arising pursuant to or as

a result of this Agreement shall be in the United States District Court for the

District of Utah.” And, yes, this language is similar to language courts have

sometimes held sufficient to waive tribal immunity. See, e.g., C & L Enters., Inc.

v. Citizen Band Potawatomi Indian Tribe, 532 U.S. 411, 415, 418-23 (2001);

Ninigret Dev. Corp. v. Narragansett Indian Wetuomuck Hous. Auth., 207 F.3d 21,


                                         19
30-31 (1st Cir. 2000). But none of those cases confronted agreements with a

separate section expressly asserting sovereign immunity like the one here. And

trying to make sense of the whole document before us without rendering any

portion of it a nullity — always our aspiration when interpreting contracts — we

cannot say it clearly and unequivocally waives sovereign immunity. Instead, the

language the defendants cite seems to us best understood as a forum selection

clause. Cf. Santana v. Muscogee (Creek) Nation ex rel. River Spirit Casino, 508

F. App’x 821, 823 (10th Cir. 2013) (holding that a compact provision “waiv[ing]

tribal immunity . . . in a ‘court of competent jurisdiction’” did not “alone confer

jurisdiction on state courts because states are generally presumed to lack

jurisdiction in Indian Country”). So the agreement both refuses to waive

sovereign immunity and proceeds to designate the District of Utah as the venue

for any disputes should immunity ever be overcome. This arrangement may not

seem the most intuitive but it’s hardly incongruous: after all, the Tribe is always

free to consent to a particular suit arising under the Mutual Assistance Agreement

and allow it to proceed in the designated forum even as the Tribe chooses to stand

on its claim of immunity in most cases. See Jicarilla Apache Tribe v. Hodel, 821

F.2d 537, 539-40 (10th Cir. 1987) (holding that a tribe’s potential waiver of

immunity in one suit did not waive its immunity in a subsequent suit); cf. Coll.

Sav. Bank v. Fla. Prepaid Postsecondary Educ. Expense Bd., 527 U.S. 666, 675




                                         20
(1999) (“[A] State’s sovereign immunity is ‘a personal privilege which it may

waive at pleasure.’” (quoting Clark v. Barnard, 108 U.S. 436, 447 (1883))).

      If the agreements don’t help their cause, the State and Counties suggest

their counterclaims can proceed anyway because they implicate the Tribe’s

UTERO (or Ute Tribal Employment Rights Office) ordinance. Under the terms of

that ordinance, the Tribe has indeed “agree[d] to waive its sovereign immunity.”

But the ordinance explains that this “waiver is not, and should not be construed as

a blanket waiver of the Tribe’s sovereign immunity.” Instead, the waiver exists

“for the sole and limited purpose of enforcement of the terms of [the] Ordinance,”

which requires employers on the reservation, including the Tribe itself, to “extend

a preference to qualified Indians . . . in all aspects of employment.” And even

assuming without granting that the defendants’ counterclaims could somehow be

described as an effort to “enforce” the ordinance — itself a seriously questionable

notion — the ordinance is enforceable only before tribal courts and the Tribe’s

UTERO Commission. Nowhere does the waiver permit other parties to hale the

Tribe before a nontribal tribunal and this court enjoys no authority to rewrite for

the defendants the waiver the Tribe has written for itself. Seneca-Cayuga, 874

F.2d at 715 (“[W]aivers of sovereign immunity are strictly construed.”).

      Having failed to identify any language in a statute, agreement, or other

document in which the Tribe has waived its immunity, the State and Counties take

us even further afield and in some curious directions. For example, the State and

                                         21
Duchesne County argue we shouldn’t dismiss the counterclaims before us because

of Ex parte Young, 209 U.S. 123 (1908). Young, of course, held that claims for

prospective injunctive relief against state officials may proceed even though

states themselves are generally immune from identical claims. And the Supreme

Court has extended Young’s application to the tribal context, allowing claims

against tribal officials that wouldn’t be allowable against the tribe itself. See Bay

Mills, 134 S. Ct. at 2035. But that principle has no application to this appeal: the

counterclaims before us seek relief not from tribal officials but from the Tribe

itself, sued in its own name.

       The defendants’ invocation of the doctrine of equitable recoupment is no

more helpful to their cause. Traditionally, this court has treated recoupment as

“an equitable defense that applies only to suits for money damages.” Citizen

Band Potawatomi Indian Tribe v. Okla. Tax Comm’n, 888 F.2d 1303, 1305 (10th

Cir. 1989), rev’d in part on other grounds, 498 U.S. 505. 4 Meanwhile, the

defendants’ counterclaims in this case seek just injunctive and declaratory relief.

And even assuming the doctrine might operate in cases like this, “recoupment is

in the nature of a defense” to defeat a plaintiff’s claims, not a vehicle for pursuing

an affirmative judgment. Bull v. United States, 295 U.S. 247, 262 (1935); see

   4
      See also Bolduc v. Beal Bank, SSB, 167 F.3d 667, 672 n.4 (1st Cir. 1999);
Black’s Law Dictionary 618 (9th ed. 2009) (“[Equitable recoupment] is ordinarily
a defensive remedy going only to mitigation of damages.”). See generally
Thomas W. Waterman, A Treatise on the Law of Set-Off, Recoupment, and
Counter-Claim ch. 10 (1869).

                                          22
also Jicarilla Apache Tribe v. Andrus, 687 F.2d 1324, 1344 (10th Cir. 1982). Yet

an affirmative judgment is exactly what the defendants desire. As clarified at oral

argument, the Tribe’s suit seeks to bar relitigation of issues settled in Ute III and

V and to enjoin the prosecution of Indians for offenses committed on tribal lands.

In reply, the counterclaims ask us to do much more than deny that relief — they

demand, among other things, the affirmative relief of an injunction barring the

Tribe from bringing lawsuits against county officials in federal or tribal courts.

      Along different but no more persuasive lines, Uintah County argues that the

Tribe waived its immunity by bringing the original Ute litigation some forty years

ago. But Supreme Court precedent couldn’t be clearer on this point: a tribe’s

decision to go to court doesn’t automatically open it up to counterclaims — even

compulsory ones. See Citizen Band, 498 U.S. at 509-10. The County contends

that an out-of-circuit decision, Rupp v. Omaha Indian Tribe, 45 F.3d 1241 (8th

Cir. 1995), somehow undermines this principle. But it does no such thing. The

tribe in Rupp explicitly invited the defendants’ counterclaims, “affirmatively . . .

asking the defendants to assert any right, title, interest or estate they may have

[had] in the disputed lands.” Id. at 1245. And even Uintah County doesn’t

suggest it’s ever received an invitation like that from the Ute Tribe.

      By now the point is plain. The State and Counties haven’t identified a

clear and unequivocal waiver of sovereign immunity and none of their — often




                                          23
inventive — arguments can substitute for one. The Tribe is entitled to dismissal

of the counterclaims.

                                           *

      That leaves Uintah County’s claim that it’s entitled to immunity too.

Neither the State nor any of Uintah’s sister counties join this argument, and it

faces a seriously uphill battle from the start. That’s because the Supreme Court

“has repeatedly refused to extend sovereign immunity to counties.” N. Ins. Co. of

N.Y. v. Chatham County, 547 U.S. 189, 193 (2006).

      Uintah County tries to avoid that conclusion in this case by insisting its

county attorneys are the main focus of the Tribe’s suit and those officials are

entitled to immunity because they are “arms of the state.” See, e.g., Watson v.

Univ. of Utah Med. Ctr., 75 F.3d 569, 574 (10th Cir. 1996). But even assuming

that county attorneys are the proper focus of our attention (the Tribe’s suit is

against Uintah County, not its attorneys), a problem still persists. For a county

official to qualify as an “arm of the state,” it’s not enough that he “exercise a

slice of state power” by carrying out prosecutorial functions. N. Ins. Co., 547

U.S. at 193-94 (quoting Lake County Estates, Inc. v. Tahoe Reg’l Planning

Agency, 440 U.S. 391, 401 (1979)) (internal quotation marks omitted). Instead,

our case law directs us to examine both the “degree of autonomy” that the county

official enjoys under state law and the extent to which the finances of his office

are “independent of the state treasury.” Watson, 75 F.3d at 574-75 (quoting


                                          24
Haldeman v. Wyo. Farm Loan Bd., 32 F.3d 469, 473 (10th Cir. 1994)). And both

considerations suggest an insufficient connection between Uintah County

attorneys and the State of Utah to call them arms of the state. In Utah, county

attorneys are elected by county residents alone and the state code refers to them

as “elected officers of a county.” Utah Code Ann. § 17-53-101; see also id. § 17-

18a-202. When it comes to finances, county attorneys are paid not from the

State’s coffers but out of the county’s general fund in amounts fixed by county

legislative bodies. Id. § 17-16-14, -18. Neither has Uintah County pointed to any

countervailing features of state law or practice that might favor it and suggest a

different result here.

      To be clear, we hardly mean to suggest that county attorneys can never

qualify as arms of the state. The inquiry turns on an analysis of state law and

financial arrangements so the answer may well differ from state to state and

agency to agency and epoch to epoch. We can surely imagine a different

structure to state law, one in which a county prosecutor’s office is a good deal

more intimately associated with the state. Indeed, that currently may be the case

elsewhere. See, e.g., Slinger v. New Jersey, No. 07-CV-5561, 2008 WL 4126181,

at *9-10 (D.N.J. Sept. 4, 2008), rev’d in part on other grounds, 366 F. App’x 357

(3d Cir. 2010). But there’s just no evidence before us suggesting that’s currently

the case in Utah.




                                         25
                                         *

      A system of law that places any value on finality — as any system of law

worth its salt must — cannot allow intransigent litigants to challenge settled

decisions year after year, decade after decade, until they wear everyone else out.

Even — or perhaps especially — when those intransigent litigants turn out to be

public officials, for surely those charged with enforcing the law should know this

much already. Though we are mindful of the importance of comity and

cooperative federalism and keenly sensitive to our duty to provide appropriate

respect for and deference to state proceedings, we are equally aware of our

obligation to defend the law’s promise of finality. And the case for finality here

is overwhelming. The defendants may fervently believe that Ute V drew the

wrong boundaries, but that case was resolved nearly twenty years ago, the

Supreme Court declined to disturb its judgment, and the time has long since come

for the parties to accept it.

      The district court’s decision denying the preliminary injunction request is

reversed and that court is directed to enter appropriate preliminary injunctive

relief forthwith. Its decision denying tribal immunity is also reversed and it is

instructed to dismiss the counterclaims against the Tribe. The district court’s

decision denying immunity to Uintah County is affirmed. Before oral argument,

we provisionally granted Uintah County’s motions for leave to file an amicus

brief and supplemental appendix, a decision we do not disturb. All other motions


                                         26
are denied. Though we see some merit in the Tribe’s motion for sanctions against

Uintah County given the highly doubtful grounds of some of its arguments to this

court, we hope this opinion will send the same message: that the time has come

to respect the peace and repose promised by settled decisions. In the event our

hope proves misplaced and the defendants persist in failing to respect the rulings

of Ute V, they may expect to meet with sanctions in the district court or in this

one. See Lonsdale v. United States, 919 F.2d 1440, 1448 (10th Cir. 1990).




                                         27